37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Petitioner Appellant,v.FORSYTH COUNTY SUPERIOR COURT;  North Carolina Department ofCorrections;  Gary Dixon, Warden, Respondents Appellees.
No. 94-6804.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Oct. 17, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Norwood Carlton Tilley, Jr., District Judge.  (CA-94-30)
Cornelius Tucker, Jr., appellant Pro Se.
Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
M.D.N.C.
DISMISSED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Tucker v. Forsyth County Superior Court, No. CA-94-30 (M.D.N.C. June 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED